Name: Commission Implementing Regulation (EU) 2016/874 of 1 June 2016 amending Implementing Regulation (EU) 2015/943 on emergency measures suspending imports of dried beans from Nigeria (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: health;  means of agricultural production;  trade;  Africa;  international trade;  plant product;  foodstuff;  trade policy
 Date Published: nan

 2.6.2016 EN Official Journal of the European Union L 145/18 COMMISSION IMPLEMENTING REGULATION (EU) 2016/874 of 1 June 2016 amending Implementing Regulation (EU) 2015/943 on emergency measures suspending imports of dried beans from Nigeria (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food in general, and food safety in particular, at Union and national level. It provides for emergency measures to be taken by the Commission, where there is evidence that food imported from a third country is likely to constitute a serious risk to human health. (2) Commission Implementing Regulation (EU) 2015/943 (2) prohibits imports of dried beans from Nigeria declared under CN code 0713 39 00 due to the high number of cases of contamination with an unauthorised active substance dichlorvos at levels largely exceeding the acute reference dose tentatively established by the European Food Safety Authority. Pending the implementation by Nigeria of the appropriate risk-management measures, the prohibition is to apply until 30 June 2016. (3) Following the introduction of the import prohibition, notifications have been issued to the Rapid Alert System for Food and Feed in relation to dried beans originating from Nigeria declared under CN codes 0713 35 00 and 0713 90 00 due to a contamination with dichlorvos. Therefore, the scope of the existing prohibition should be extended to these additional two codes. (4) The continued presence of dichlorvos in dried beans imported from Nigeria, and the stage of implementation by Nigeria of an action plan as regards integrated pest management and maximum residue levels of pesticides, do not allow the conclusion that compliance with food law requirements as regards pesticide residues can be achieved in the short term. (5) The duration of the importation prohibition should therefore be extended for an additional period of three years, to allow Nigeria to implement the appropriate risk-management measures and provide the required guarantees. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Sole Article Implementing Regulation (EU) 2015/943 is amended as follows: (1) Article 1 is replaced by the following: Article 1 This Regulation shall apply to all dried beans originating from Nigeria declared under CN codes 0713 35 00, 0713 39 00, and 0713 90 00. (2) Article 5 is replaced by the following: Article 5 This Regulation shall enter into force the day following that of its publication in the Official Journal of the European Union. It shall apply until 30 June 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Regulation (EU) 2015/943 of 18 June 2015 on emergency measures suspending imports of dried beans from Nigeria and amending Annex I to Regulation (EC) No 669/2009 (OJ L 154, 19.6.2015, p. 8.).